Title: To Thomas Jefferson from Thomas Law, 7 March 1823
From: Law, Thomas
To: Jefferson, Thomas

Dear Sir.March 7th 1823—Permit me to introduce to you Capn Chapman an accomplished British officer the nephew of an old East India friend.I have been deprived of my only daughter & of my son John & my only son Edmund has been much afflicted with a rheumatism which I feared would leave me fatherless—these successive blows & the severity of the winter have much affected my nerves—Could I see a Nl Cy established & manufactures promoted, and Canals made, & a System introduced to check the rapid encrease of slaves to the South, who may be aided by Hayti & Cuba to the West & the motley Crew West of the Sabine, I could Lay down in peace—I have a plan long considered to accomplish the latter important object, but there is too much warmth on this subject for calm description—If my health permits I will if I do not go to England have the great satisfaction of seeing you in health. I join in the common lamentation that your useful hands are so weakenedI remain With much respect & EsteemThos Law